The defendant was convicted of assault with intent to murder. The record shows that the defendant, unprovoked, wantonly and in utter recklessness struck a bus driver with a pair of metal knucks, knocking the bus driver to the pavement unconscious. He inflicted a wound on the outside of the jaw which required eleven stitches to repair, and a gash on the inside of the mouth which required seven stitches to repair. The lick also broke the jawbone of the bus driver in five places. The victim was confined to the hospital for approximately two weeks and was incapacitated from performing his duty for three months. They had had no previous difficulty. They did not even know each other. The only excuse which appears in the record for the unprovoked assault was that the defendant was drinking. The assignments of error are based on the general grounds only. The contentions *Page 335 
are: (a) It is contended that the evidence fails to show intent to kill. The jury were authorized to infer from the nature of the wounds inflicted, the intent to kill. This principle needs no citation of authority. However, see  Lovett v. State, 9 Ga. App. 232 (70 S.E. 989);  Jackson v. State, 56 Ga. App. 374 (192 S.E. 633);  Reece v. State, 60 Ga. App. 195 (3 S.E.2d 229);  Wheeler v. State, 65 Ga. App. 810 (16 S.E.2d 489);  Manders v. State, 69 Ga. App. 875 (27 S.E.2d 105). (b) It is further contended that the evidence failed to show the deadly character of the weapon. The jury may infer the deadly character of the weapon from the effects produced.  Kennedy v. State, 68 Ga. App. 852 (24 S.E.2d 321). Insofar as malice is concerned, it may be presumed from a wanton and reckless attack with a deadly weapon used in a manner calculated to produce death. Collier v. State, 39 Ga. 32 (99 Am. D. 449).
The evidence amply sustains the verdict. The court did not err in overruling the motion for a new trial for any of the reasons assigned.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                         DECIDED JUNE 24, 1947.